        Case 1:17-cv-03869-MLB Document 49 Filed 07/17/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   UNIT ED ST ATES OF AMERICA &
   ST AT E OF GEORGIA EX REL.
   MARK HEAT LEY,                                Civil Action No.

              P LAINTIFF-RELATOR,                N O . 1:17- CV -3869-MLB

         v.
   T URNING P OINT CARE CENTER,
   LLC F/K/A T URNING P OINT
   CARE CENT ER, INC., UNIVERSAL
   HEALT H SERVICES, INC.,

         DEFENDANTS.


                                     ORDER

      Upon consideration of the Joint Stipulation of Dismissal filed by the United

States, the State of Georgia and Relator Mark Heatley, and the notice that the

parties have reached a settlement of all claims in the above-captioned action,

      IT IS HEREBY ORDERED, that this action is dismissed with prejudice as

to Relator, and with prejudice as to the United States and the State of Georgia with

respect to the covered conduct as defined in the parties’ July 7, 2020 Settlement

Agreement, and without prejudice as to the United States and Georgia as to all

other remaining claims.

                                         1
Case 1:17-cv-03869-MLB Document 49 Filed 07/17/20 Page 2 of 2




 SO ORDERED this 17th day of July, 2020.




                                 (1
                                 1
                              MICH"K E L L. B R O W N




                             2
